Case: 12-10106     Document: 00512020206         Page: 1     Date Filed: 10/15/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 15, 2012
                                     No. 12-10106
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

ARMANDO MELENDEZ DE ALBA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:11-CR-122-1


Before STEWART, Chief Judge, and KING and CLEMENT, Circuit Judges.
PER CURIAM:*
        The Federal Public Defender appointed to represent Armando Melendez
De Alba has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). De Alba has not filed a response.
        We have reviewed counsel’s brief and the relevant portions of the record
reflected therein. We concur with counsel’s assessment that the appeal presents
no nonfrivolous issue for appellate review. We further note that to the extent

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-10106   Document: 00512020206    Page: 2   Date Filed: 10/15/2012

                                No. 12-10106

that counsel might argue for the first time on appeal that the district court
departed from the recommendation in U.S.S.G. § 5D1.1(c) when it imposed a
three-year term of supervised release, such argument would be foreclosed under
this court’s recent opinion in United States v. Dominguez-Alvarado,    F.3d     ,
No. 11-41304, 2012 WL 3985136 at *3 (5th Cir. Sept. 12, 2012). Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2.




                                      2